DETAILED ACTION
This is in response to the reply filed on 10/20/2022. Claims 1-20 are pending in this Action. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remark
In the response filed 10/20/2022, claims 5, 7, 8, and 12 have been amended, no claim has been cancelled, and no new claim has been added.
The prior double patenting rejections are withdrawn in view of Terminal Disclaimers filed 11/10/2022. 
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. 
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 



Claim Objections
Amended claim 5 is objected to under 37 CFR 1.75 as now being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
With respect to claim 5,
the applicants’ argument with respect to amended claim 5 that “the combination of Lewis et al. and Murthy does not expressly teach wherein the system effects purchase of the product” has been considered but is moot in view of new ground of rejection over new reference, Edwards et al., US 2017/0070845. Edward discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Thus, the new combination of Lewis, Murthy, and Edwards teaches the amended limitation of wherein the system effects purchase of the product, as recited in claim 5.
With respect to claims 1, 4, 11, 17, and 18,
The applicant in pages 13-15 of the Remark argues that the combination of Lewis, Murthy, and Edwards fails to limitations of claim 1 because 
Edwards et al. fails to teach “effects purchase of the product” (emphasis added) as recited in independent claim 1 (and similarly in independent claim 17). The key language in Applicants’ claims clearly states that the “product” is “associated with the representation” of the headspace (emphasis added). Edwards et al. teaches systems and methods for dispensing scents, in which the scent dispensing device receives scent dispensing instructions from one or more computing devices... The fundamental difference between what is taught in Edwards et al. and what is novel in Applicants’ invention concerns the identification of the scent. Edwards et al. may be summarized as attempting to reproduce a scent which is already known (i.c., has a scent specification file associated with it that allows a scent-dispensing device to reproduce the scent). Edwards et al. is therefore most clearly directed to advertising a known scent to a potential consumer and then providing the potential customer with an interface to facilitate purchase of the product if so desired. Applicants’ invention is novel in that it is directed to assisting a user in identifying an unknown scent which the user wishes to purchase and facilitating the purchase of the source of the scent (the product). Thus, Edwards et al. fails “effects purchase of the product” because the products being purchased as defined by Edwards et al. and Applicants are fundamentally different. The former is a known product with an associated scent specification file being advertised to a user via a scent-dispending device, while the latter is an unknown scent which a user desires to be identified and purchased. The fundamental uses of the two are distinct.
The Examiner respectfully disagrees.
The Examiner holds that the limitations of claims 1 and 17 are rejected based on combined teachings of Lewis, Murthy, and Edwards, not the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As it is established in the rejections of claims 1 and 17, the combination of Lewis and Murthy discloses or at least suggests the features of searching and identifying a product (e.g. a perfume) associated with the representation of at least the portion of headspace. However, the combination of Lewis and Murthy does not explicitly teach effecting purchase of the product. Edward, on the other hand, discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Moreover, it is common knowledge in the art smell or aroma of a product such perfume would has an effect on purchasing a product. Therefore, modifying the teachings of Lewis and Murthy in view of Edward’s teachings would add the feature of effecting purchase of the identified product associated with the representation of the portion of the headspace.
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the Examiner contends that the limitations of claims 1, 4, 17, and 18 are rejected based on combined teachings of Lewis, Murthy, and Edwards including the feature of “wherein the system effects purchase of the product.”
With respect to arguments against rejections of claims 2, 3, 10, and 19-20, 
the applicant presents the same argument against rejections of claims 1 and 17, thus the same answer as set forth above applies to said arguments.
With respect to claims 12-16,
the applicants’ argument with respect to amended claim 12 that Lewis et al. and Hayama fail to teach “identify a product associated with the representation of at least the portion of headspace... wherein the system effects purchase of the product” has been considered but is moot in view of new ground of rejection over new references, Murthy, US 2011/0172931 and further in view of Edwards et al., US 2017/0070845. See below for details.
In conclusion, based on above reasoning and explanation the current 35 USC 103 rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 11, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 and further in view of Edwards et al., US 2017/0070845 (Edwards, hereafter).
Regarding claim 1,
Lewis discloses a mobile wireless communications device comprising:
a sample delivery component that receives a headspace sample associated with a scent (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a component of a system/machine); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation);
 a filtering component that applies at least one filtering criterion representation to facilitate identifying candidate matches to the representation (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent);  
a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that preforms a search for the candidate match (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data);
an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).
Although Lewis discloses searching a database for a candidate match for a scent, Lewis does not explicitly teach that the collected scent could be wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes (i.e. products) are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor and return the result of the search which could be information about a perfume (i.e. a product) (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Thus, Murthy discloses generating a search based on representation of a scent to identify a product (e.g. a perfume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing a scent and identify a corresponding product to a user.
The combination of Lewis and Murthy discloses the limitations as stated above including searching and identifying a product (e.g. a perfume). However, it does not expressly teach wherein the system effects purchase of the product.
On the other hand, Edward discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Lewis and Murthy with Edward’s teaching in order to implement above function. The motivation for doing so would have been to improve the utility and functionality of the device by enabling a user to purchase a desired product based on scent if he/she likes the scent.
Regarding claim 4,
the combination of Lewis, Murthy, and Edwards discloses an inference component that trains a model to identify a source of at least the portion based on a history of identifying portions of headspaces (See Lewis: at least para 34 and 104-108 and Murthy: at least para 162-163).
Regarding claim 5,
the scope of the claim 5 is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.

Regarding claim 11,
the combination of Lewis, Murthy, and Edwards discloses an output component that renders the result, wherein the one or more features comprises at least one of a solution to eradicate a plant associated with the scent, a level of danger associated with the scent, or a possible cause of the scent (See Lewis: at least para 19-21, 54, and, 104, cause of scent).
Regarding claim 17,
Lewis discloses a mobile phone comprising:
a wireless transceiver (See Lewis: at least Fig. 1 and para 23);
a sample delivery component that gathers a headspace sample of an airborne scent (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a component of a system/machine); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that generates a representation of detected composition of the headspace sample (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation);
 a filtering component that filters the representation in connection with identifying potential candidate for the scent (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent);  
a search component that queries a search engine based on the data describing the condition of the gathering and the filtered representation of the detected composition; wherein the search engine performs a search to identify candidate matches for the scent (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data);
an input component that wirelessly receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent). 
Although Lewis discloses searching a database for a candidate match for a 
scent, Lewis does not explicitly teach that the collected scent could be wherein the 
search component generates the search query to identify a product associated with the representation of at least the portion of headspace. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes (i.e. products) are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor and return the result of the search which could be information about a perfume (i.e. a product) (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Thus, Murthy discloses generating a search based on representation of a scent to identify a product (e.g. a perfume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing a scent and identify a corresponding product to a user.
The combination of Lewis and Murthy discloses the limitations as stated above including searching and identifying a product (e.g. a perfume). However, it does not expressly teach an audio recognition component or a text recognition component receives instructions to purchase the identified product, and wherein the system effects purchase of the product.
On the other hand, Edward discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Lewis and Murthy with Edward’s teaching in order to implement above function. The motivation for doing so would have been to improve the utility and functionality of the device by enabling a user to purchase a desired product based on scent if he/she likes the scent.
Regarding claim 18,
the combination of Lewis, Murthy, and Edwards discloses wherein the search engine searches a specialized model, based on expert opinions, to generate the result (See Lewis: at least para 34 and 104-108 and Murthy: at least para 162-163).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Staples, US 2001/0045953 A1.
The combination of Lewis, Murthy, and Edwards discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach a pattern recognition component that identifies a pattern in an image associate with the headspace sample, wherein the search component further generates the search query based on the identified image. 
On the other hand, Staples discloses recognizing a pattern in an image associated with olfactory (See Staples: at least paragraphs 14, 15, and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Staples’s teaching in order to implement above functions. The motivation for doing so would have been to provide a high-speed process which is able to detect and analyze very small amounts of vapor and produce a distinctive image from which pattern recognition is accomplished easily by humans or computer programs.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Gruenstein et al., US 2011/0184740 A1 (Gruenstein, hereafter).
The combination of Lewis, Murthy, and Edwards discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach an input component that receives a voice command, and wherein the search component further generates the search query based on the voice command. 
On the other hand, Gruenstein discloses generating a query based on inputted voice command (See Gruenstein: at least Fig. 4-5c). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Gruenstein’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by enabling a user to initiate a query with a voice command which results in minimizing the use keypads and hands.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Angell et al., US 2010/0131206 (Angell, hereafter).
The combination of Lewis, Murthy, and Edwards discloses analyzing gas/odor and generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach wherein the detection component analyzes at least the portion of the headspace sample to detect a presence of an allergen, and the search component generates the search query based on the allergen. 
On the other hand, Angell discloses analyzing sample of gas/air and determine the presence of an allergen based on digital olfactory data (See Staples: at least paragraphs 14, 15, and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Angell’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by detecting allergen.


Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 in view of Hayama, US 7,827,189 further in view of Murthy, US 2011/0172931 and further in view of Edwards et al., US 2017/0070845.
Regarding claim 12, 
Lewis discloses a method, comprising: 
employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts (See Lewis: at least Fig. 3):
capturing a headspace of an airborne sample (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous); 
analyzing at least a portion of the airborne sample to identify a composition of the headspace and generating a representation of at least the portion (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation); and
receiving extrinsic data describing an at least one aspect of the capturing (See Lewis: at least paragraphs 19 and 22, receiving environmental conditions, location or time factors to filter and identify possible match for the sent);
applying at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent);  
generating a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that preforms a search for the candidate match (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data); and
receiving a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).
As stated above, Lewis discloses generating a query based on the composition of the airborne sample (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data,). However, Lewis does not explicitly teach generating a query based on the representation of the airborne sample and the extrinsic data. 
On the other hand, Hayama discloses receiving a geographical area as an extrinsic data along with scent/representation information, generating a search query based on sensory information (e.g. smell) and area information (i.e. extrinsic data) and transmitting the query to a searcher, finding results associated with the sensory information and location information (See Hayama: at least Fig. 5-7 and col. 6, lines 20- 56, and col. 13, lines 19-65). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Hayama’s teaching in order to generating a search query based on the least the representation of the airborne sample, the at least one filtering criterion, and the extrinsic data to determine a characteristic of a source of the airborne sample. The motivation for doing so would have been to improve utility of system by enabling a user to search a network/Internet for odor information according to user preferences. 
Although, the combination of Lewis and Hayama discloses searching a database for a candidate match for a scent, Lewis does not explicitly teach that the collected scent could be generating the search query to identify an at least one product associated with the representation of at least the portion of headspace. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes (i.e. products) are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor and return the result of the search which could be information about a perfume (i.e. a product) (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Thus, Murthy discloses generating a search based on representation of a scent to identify a product (e.g. a perfume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Lewis and Hayama with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing a scent and identify a corresponding product to a user.
The combination of Lewis, Hayama and Murthy discloses the limitations as stated above including searching and identifying a product (e.g. a perfume). However, it does not expressly teach purchasing the at least one product.
On the other hand, Edward discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Lewis, Hayama and Murthy with Edward’s teaching in order to implement above function. The motivation for doing so would have been to improve the utility and functionality of the device by enabling a user to purchase a desired product based on scent if he/she likes the scent.
Regarding claim 13, 
the combination of Lewis, Hayama, Murthy and Edward discloses wherein the extrinsic data describes at least one of a location of the capturing, a date of the capturing, or a desired function that limits a potential source of capturing (See Hayama: at least Fig. 5-7 and col. 6, lines 20-56, and col. 13, lines 19-65, location). 
Regarding claim 14,
the combination of Lewis, Hayama, Murthy and Edward discloses triggering the capturing of the headspace in response to detecting a triggering event, wherein the triggering event comprises at least one of a sneeze or a user exhaling (See Lewis: at least paragraph 19, patient breath). 
Regarding claim 15, 
the combination of Lewis, Hayama, Murthy and Edward discloses wherein the airborne sample is captured from an exhalation of the user's breath (See Lewis: at least paragraph 19). 
Regarding claim 16, 
the combination of Lewis, Hayama, Murthy and Edward characteristic as at least one of a level of pleasantness of the user's breath or a blood sugar level of the user (See Lewis: at least paragraph 19). 
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Shan et al., US 6,532,801 B1 (Shan, hereafter).
Regarding claim 19,
the combination of Lewis, Murthy, and Edwards discloses a robotic system tracking explosive or toxic gas. However, it does not expressly teach a navigation component that determines, based on a concentration of the representation, a direction that, when traveled, leads to a source of the headspace sample. 
On the other hand, Shan discloses determining a direction leading to a source of leaking gas (See Shan: at least col. 1, lines 35-67 and Fig. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Shan’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of device by locating a source scent such as gas leak.
Regarding claim 20,
the combination of Lewis, Murthy, and Edwards, and Shan discloses wherein the navigation component generates a marker identifying a location associated with the gathering the headspace sample and at least one of a date of the receiving the headspace sample, a time of the receiving the headspace sample, or a determined concentration of the source associated with at least the portion of the headspace sample (See Shan: at least col. 1, lines 35-67 and Fig. 4-5, determining concentration). 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection of claim 5 for being duplicate of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12/03/2022